DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 6 January 2021.
Claims 1-24 are currently pending.  In the Amendment filed 6 January 2021, claims 1, 3, 6, 12, 14, 15, 18, 22 and 24 are amended.  
As a result of the Amendment filed 6 January 2021, claims 1-24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of Application 16/818,781, which is a continuation of 15/654,042, which is a continuation of Application 14/968,719 which is a continuation of 13/615,084, which is a continuation of Application 12/022,676.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The Terminal Disclaimers filed 6 January 2021 have been reviewed and accepted.

Double Patenting
The rejections of claims 1, 5, 8-14, 17 and 20-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,628,459 are withdrawn as necessitated by the filing of the Terminal Disclaimer. 
The rejections of claims 1, 5, 6, 8-14, 17, 18 and 2-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,740,764 are withdrawn as necessitated by the filing of the Terminal Disclaimer. 
The rejections of claims 1, 2, 8-14 and 18-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-15 and 20-27 of U.S. Patent No. 10,783,168 are withdrawn as necessitated by the filing of the Terminal Disclaimer. 

Allowable Subject Matter
Claims 1-24 are allowed.

Response to Arguments
With regards to Applicant’s Remarks, the Examiner agrees that the prior art of record fails to teach the newly added claim limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.